DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/13/2021 are acknowledged.  Claims 1, 27, 29-30, 33, 50-51 and 53 are amended; claims 7-10, 13-26, 34-44, 47-49 and 52 are canceled; claims 1-6, 11-12, 27-33, 45-46, 50-51 and 53 are pending; claims 6 and 11-12 are withdrawn; claims 1-5, 27-33, 45-46, 50-51 and 53 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 11/9/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The rejection of claims 1-5, 26-33 and 43-53 under 35 U.S.C. § 112(a), as set forth at pp. 3-6 of the previous Office Action, is moot regarding claims 26, 43-44, 47-49 and 52 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claim 51 under 35 U.S.C. § 112(d), as set forth at pp. 6-7 of the previous Office Action, is withdrawn in view of the amendment of the claim.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-5, 26-27, 29, 43, 45-46, 48 and 50-51 under 35 U.S.C. § 103(a) over Or et al., 2012 (NPL cite 7, IDS, 3/23/2018; herein “Or”) in view of Gaberman et al., 2013 (NPL cite 2, IDS, 3/23/2018; herein “Gaberman”) as set forth at pp. 13-17 of the previous Office Action, is moot regarding claims 26, 43 and 48 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1, 4-5, 26-27, 29, 43, 47-48 and 50-51 under 35 U.S.C. § 103(a) over Or et al., 2012 (NPL cite 7, IDS, 3/23/2018; herein “Or”) in view of Gaberman et al., 2013 (NPL cite 2, IDS, 3/23/2018; herein “Gaberman”) as evidenced by Siegel-Itzkovich, 2014 (cite U, PTO-892, 5/27/2020; herein “Siegel-Itzkovich”) as set forth at p. 18 of the previous Office Action, is moot regarding claims 26, 43 and 47-48 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 27-33, 45-46, 50-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al., US 2008/0032401 (cite A, attached PTO-892; herein “Edinger”) in view of Or et al., 2012 (NPL cite 7, IDS, 3/23/2018; herein “Or”).
Edinger teaches methods of treating individuals who have suffered a partial or total loss of hematopoietic stem cells (HSCs) comprising administering placental adherent stromal cells (placental ASCs) wherein the administered placental ASCs can comprise 1x108 to 5 x 108 (i.e. 100 million to 500 million) placental ASCs ([0226-8], [0231-2]) thereby reconstituting the hematopoietic system.  Edinger teaches that the administered placental ASCs can be administered alone without additional HSCs (i.e. without an HSC transplant) ([0226-8], [0231-2]).  Edinger teaches that the subject can be an adult human subject (e.g. the parents of the infant associated with the placenta from which the placental ASCs are derived [0114]).
+, HLA-G+ stem cells (i.e. fetal cells [0064]) and teaches that their placental ASC compositions can be at least 99% fetal cells ([0093-4], claim 57) or almost exclusively fetal cells [0136].  Edinger teaches that the placental ASCs can be cultured in a 3D culture apparatus wherein the 3D culture apparatus is a bioreactor [0172].  Edinger teaches that the placental ASCs can be cultured on three-dimensional scaffolds [0257] wherein the 3D 
Edinger teaches treating individuals who have suffered a partial or total loss of hematopoietic stem cells by reconstituting the hematopoietic system by transplanting the adherent stromal cells (ASCs) from placenta and individuals who have had an incomplete engraftment of hematopoietic stem cell transplant would clearly be individuals who have suffered a partial or total loss of hematopoietic stem cells but Edinger doesn’t specifically recite that the individuals receiving their treatment have had an incomplete engraftment of a hematopoietic stem cell transplant or that the therapeutic composition comprising ASCs from placenta in combination with HSCs is administered in two or more injections; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the therapeutic compositions to be administered to adults suffering an incomplete engraftment of a hematopoietic stem cell transplant in two or more injections in view of the disclosure of Or.
Or teaches that hematopoietic dysfunction following autologous or allogeneic stem cell transplantations, i.e. incomplete engraftment of a hematopoietic stem cell (HSC) transplant in a subject in need thereof, is a common problem (Abstract, ¶1).  Or teaches treating the incomplete engraftment of the HSC transplant in the subject by administering to said subject a pharmaceutical composition comprising adherent placental stromal cells (Abstract, ¶2-4). Or teaches that the placental ASCs were by two intra-muscular injections one week apart wherein the total amount of cells administered to adult human patients was 600 million cells (600 x 106 cells) (Abstract, ¶3-4).  Or teaches that the placental ASCs were administered 144 days (greater than 3 months) after the transplant was administered to the 3rd subject (Abstract, ¶3-4).  Or teaches that the incomplete engraftment was treated by the administration of the placental adherent stromal cells (Abstract, ¶4).
Hence, a person of ordinary skill in the art at the time of the effective filing date of the claimed invention would have found it obvious to apply the method of Edinger drawn to treating individuals who have suffered a partial or total loss of hematopoietic stem cells by reconstituting the hematopoietic system by transplanting the adherent stromal cells (ASCs) from placenta in combination with hematopoietic stem cells (HSCs) to adult patients suffering from an incomplete engraftment of a hematopoietic stem cell transplant and to incorporate Or’s administration technique of two intramuscular injections into Edinger’s method because Or teaches successfully treating adult patients with incomplete engraftment of a hematopoietic stem cell transplant by two intramuscular injections of placental ASCs.  Therefore, a person of ordinary skill in the art at the time of the effective filing date of the claimed invention would have found it obvious to treat adult patients suffering from an incomplete engraftment of a hematopoietic stem cell transplant by administration of the composition taught by Edinger comprising 1x108 to 5 x 108 (i.e. 100 million to 500 million) placental ASCs comprising ≥ 99% fetal cells administered by two intramuscular injections wherein the prima facie obvious.
Regarding claims 2-3, Edinger discloses that hematopoietic stem cell transplant (HCT) therapy is typically done with cord blood [0004] or bone marrow [0226] hematopoietic stem cells.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the failed hematopoietic transplants in the patients treated by the method made obvious by Edinger in view of Or could be a cord blood transplant or a transplant derived from bone marrow; therefore, claims 2-3 are prima facie obvious.
Regarding claims 4-5, Or teaches that the hematopoietic stem cell transplants which failed to engraft were either allogeneic (Abstract, ¶3) or autologous transplants (Ibid.); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the method made obvious by Edinger in view of Or for treating adult patients with incomplete engraftment of a hematopoietic stem cell transplant wherein the failed hematopoietic stem cell transplant was an autologous transplant or an allogeneic transplant; therefore, claims 4-5 are prima facie obvious.
Regarding claims 27 and 29, Edinger teaches that the placental ASCs can be cultured in a 3D culture apparatus, namely, a bioreactor [0172] and Or teaches that the placental ASCs were cultured in a 3D culture apparatus which is a bioreactor.  Administering the placental ASCs to the adult human subject would necessitate prima facie obvious.
Regarding claim 28, Edinger teaches that the placental ASCs can be proliferated and expanded in a 2D adherent cell culture apparatus (e.g. tissue culture plates or flasks [0168], [0171]) and suggests that the cells can be further expanded by upscaling into 3D bioreactor culture [0172]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Edinger in view of Or wherein the placental ASCs are incubated in a 2D adherent-cell culture apparatus such as plates or flasks before being incubated in the 3D culture apparatus, i.e. bioreactor, because culturing the isolated placental cells in 2D culture before inoculating the 3D culture would allow the placental cells to be expanded to produce an effective inoculum for the 3D bioreactor culture; therefore, claim 28 is prima facie obvious.
Regarding claims 30-33, Edinger teaches that the placental ASCs can be cultured on three-dimensional scaffolds [0257] wherein the 3D scaffolds comprise a synthetic adherent material comprising a fibrous matrix [0258] or ceramic particles [0259].  Hence, a person of ordinary skill in the art before the effective filing date of the prima facie obvious.
Regarding claims 45-46 and 53, Edinger teaches that the therapeutic ASCs are placental, can comprise at least 99% fetal cells, express CD73, CD90, CD29 and CD105 and do not express CD80 or CD34; hence, a person of ordinary skill in the art at the time of the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Edinger in view of Or wherein the adherent stromal cells are placental, can comprise at least 99% fetal cells, express CD73, CD90, CD29 and CD105 and do not express CD80 or CD34; therefore, claims 45-46 and 53 are prima facie obvious.
Regarding claims 50-51, the method made obvious by Edinger in view of Or set forth above comprises administering 1x108 to 5 x 108 (i.e. 100 million to 500 million) placental ASCs in two intramuscular injections; therefore, claims 50-51 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 5-7 regarding the .
Regarding the rejection of claims 1-5, 43 and 45-53 under 35 U.S.C. § 103 over Edinger in view of Or, Applicant alleges that the rejection is overcome by the inclusion of the limitations of claim 26 in independent claim 1.  Claim 26 recites that the placental ASCs have been incubated in a 3D culture apparatus.  As set forth in the rejection above, both Edinger and Or teach that the placental ASCs can be cultured in a 3D culture apparatus which is a bioreactor; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Edinger in view of Or wherein the placental ASCs have been cultured in a 3D culture apparatus which is a bioreactor.  Thus, the disclosure of Edinger in view of the disclosure of Or makes obvious the methods discussed above which meet the limitations of claims 1-5, 27-33, 45-46, 50-51 and 53.
NOTE: In the discussion of the withdrawn scope of enablement rejection on pp. 5-6 of the Remarks, Applicant repackages the data from the study identified as Exhibit 1 received 12/21/2020 as Table 1.  The listed “Amount of Cells Administered” in Table 1 are incorrectly only half of what was actually administered to the subjects as evidenced by consulting with the original publication that has been called Exhibit 1 (Lazarus et al., Safety and Demonstrated Efficacy of Placenta-Derived Cell Therapy PLX-R18 in Subjects were enrolled into 3 dose-escalating cohorts: low-dose at 1M cells/kg (n=3), intermediate-dose at 2M cells/kg (n=6), and high-dose at 4M cells/kg (n=10). The specified dose of PLX-R18 cells was injected IM in multiple locations and given twice, 1 week apart.” (Methods, emphasis added); hence, the study in Exhibit 1 administered the specified dose (noted in Table 1 as “Dose (M cells/kg)”) twice while Table 1 only lists the specified dose as the “Amount of Cells Administered” rather than twice the specified dose which was actually administered in the paper.  Hence, the lowest dose of cells administered to a subject in Exhibit 1 is actually twice 83 million cells, i.e. 166 million cells and the largest dose administered was twice 580 million cells, i.e. 1.16 billion cells.  The lower limit of the range in amended claim 1 (150 million cells) is close to the lower limit of the range of cells shown to be enabled in Lazarus et al., 2020 (i.e. 166 million cells); hence, the scope of enablement rejection has been withdrawn.

Claims 1-5, 27-33, 45-46, 50-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Or et al., 2012 (NPL cite 7, IDS, 3/23/2018; herein “Or”) in view of Gaberman et al., 2013 (NPL cite 2, IDS, 3/23/2018; herein “Gaberman”) and Aberman et al., WO 2012/127320 (foreign patent document cite 1, IDS, 3/23/2018; herein “Aberman”).
Or teaches that hematopoietic dysfunction following autologous or allogeneic stem cell transplantations, i.e. incomplete engraftment of a hematopoietic stem cell adult human patients was 600 million cells (600 x 106 cells) (Abst., ¶3-4).  Or teaches that the placental adherent stromal cells can be administered to treat incomplete engraftment of a hematopoietic stem cell (HSC) transplant in a subject in need thereof 144 days (greater than 3 months) after the transplant was administered to the subject (Abst., ¶3-4).  Or teaches that the incomplete engraftment was treated by the administration of the PLX cells (placental ASCs) (Abstract, ¶4).
Thus, Or teaches methods of treating incomplete engraftment of a hematopoietic stem cell (HSC) transplant in a subject in need thereof, comprising the step of administering to said subject a pharmaceutical composition comprising adherent stromal cells (ASC), wherein: (i) said ASC are derived from a placenta, (ii) said ASC have been incubated in a 3D culture apparatus, (iii) said ASC are administered in two injections, (iv) said subject is an adult human subject, (v) said ASC are administered to 
Or doesn’t specifically teach that the placental adherent cells comprise at least 90% fetal cells or that the administered dose for an adult human subject is about 150 million to about 400 million cells; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the administered composition to comprise about 400 million or less placental adherent cells comprising at least 90% fetal cells for an adult human subject over the disclosures of Gaberman and Aberman.
Like Or, Gaberman teaches rescuing damaged hematopoietic systems in subjects by the administration of placental adherent stromal cells (“PLX” cells, Abst.) and demonstrates that intra-muscular injections of a new PLX composition disclosed in Gaberman called PLX-RAD cells (placental adherent stromal cells with a higher content of fetal placental cells than previously published PLX compositions (p. 2, right col., ¶1-3)) were more effective at restoring the hematopoietic system than the previously reported PLX composition (Abst.).  Specifically, Gaberman shows that administration of 2 million maternal PLX cells (a previously reported composition of placental adherent stromal cells called PLX) gave 27 – 68% survival whereas administration of 2 million PLX-RAD cells (novel PLX composition disclosed in Gaberman comprising a high proportion of fetal placental adherent stromal cells mixed with maternal placental adherent stromal cells) gave ~98% survival (Abstract; p. 2, “PLX-Mat and PLX-RAD Source and Preparation”).
st full ¶).  Gaberman teaches that the PLX-RAD cells (novel placental stromal cell composition disclosed by Gaberman with a higher fetal content than previously published PLX composition) rapidly elevated bone marrow cellularity and the 3 peripheral blood cell lineages (p. 10, ¶1-3), concluding that the combination of enhanced proliferation rate of the nucleated bone marrow cells (Fig. 7A) and the elevated fraction of the progenitors in this population (Fig. 7B) allows the expedited release of much higher number of functional blood cell lineages (Fig. 4) to the circulation in the subjects treated with PLX-RAD than that seen with the administration of the previously published PLX composition or vehicle alone, i.e. PLX-RAD cells enhanced hematopoietic reconstitution of the functional blood lineages to a greater extent than the previously published PLX composition or vehicle alone (p. 11, ¶1; Fig. 2D).
Like Or and Gaberman, Aberman teaches methods of treating subjects with damaged hematopoietic systems by administration of adherent stromal cells (ASCs) [006-8] without administration of HSCs to the subjects ([013], [089], [0242-5], [0309-11], claims 17, 34, 54, 79 and 99) in order to restore a functional hematopoietic system to the subject wherein the administered ASCs can be placental ASCs ([0082], [0084-5], 
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice Or’s method wherein Aberman’s ASC composition of 100% fetal placental ASCs are substituted for the PLX cells administered in Or because Gaberman demonstrates that compositions enhanced in fetal placental ASCs (PLX-RAD) were significantly better than the previously published PLX composition for restoring a functional hematopoietic system in subjects with damaged hematopoietic systems.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Aberman’s composition of placental adherent stromal cells comprising 100% fetal cells would be more potent than the PLX cells used by Or by at least a third or even greater because Gaberman demonstrates that compositions enhanced in fetal placental ASCs enhance survival by a third (i.e. 98% as compared to 27 – 68% survival) and also shows that compositions enhanced in fetal placental ASCs enhance the recovery of nucleated bone marrow cells 2-fold greater than the previously published PLX compositions (Fig. 2D), enhance the recovery of white blood cells >2-fold greater than the previously published PLX compositions (Ibid.) and enhance the recovery of platelets and red blood cells by about 50% greater than the previously published PLX compositions (Ibid.).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that an administration of less than 400 million cells of Aberman’s composition of 100% fetal placental ASCs would be at least as effective as the administration of 600 million PLX cells in the method of Or because Gaberman 
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of Or wherein the composition of 100% fetal placental ASCs taught by Aberman is substituted for the placental adherent stromal cells recited in the method of Or wherein less than about 400 million fetal placental ASCs are administered to the adult human subjects split between two injections (i.e. ~200 million cells each) thereby treating the incomplete engraftment with a reasonable expectation of success because Aberman teaches compositions of 100% fetal placental ASCs can be administered without HSCs to a subject with a damaged hematopoietic system in order to restore a functional hematopoietic system in the subject, because Gaberman demonstrates that compositions enhanced in fetal placental ASCs (PLX-RAD) are at least 33% more effective for survival of the subject and at least 50% more effective at reconstitution of the functional blood lineages, and because the enhancement of hematopoietic system recovery with the 100% fetal placental ASCs taught by Aberman would reasonably be expected to show the same or greater enhancement of hematopoietic system recovery seen with the placental ASCs enhanced in fetal cells taught by Gaberman because the Aberman composition comprises more fetal placental ASCs than Gaberman’s compositions; therefore, claims 1, 4-5, 27, 29, 50-51 and 53 are prima facie obvious.
prima facie obvious.
Regarding claims 27 and 29, Or teaches that the placental ASCs are incubated in a 3D culture apparatus wherein the 3D culture apparatus is a bioreactor (Abstract, ¶2) wherein the cells must necessarily be harvested by removal from the 3D culture apparatus before administration to the subject; therefore, claims 27 and 29 are prima facie obvious.
Regarding claims 50-51, Or teaches that the cells are administered over two injections (Abst.; ¶3-4); therefore, claims 50-51 are prima facie obvious.
Regarding claim 53, Aberman teaches compositions comprising about 100% fetal cells (i.e. at least 98% fetal cells) [0179-180].  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Or in view of Gaberman and Aberman wherein the placental ASCs are at least 98% fetal cells; therefore, claim 53 is prima facie obvious.
Regarding claims 2-3, Or doesn’t disclose the source of the transplanted HSCs with which the subjects were previously incompletely engrafted; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the engraftment was a transplantation of HSCs from cord blood or bone marrow based on the teachings of Aberman.
Aberman teaches that the HSCs to be transplanted for hematopoietic engraftment can be from cord blood or bone marrow [0216-7].  Hence, a person of prima facie obvious.
Or, Gaberman and Aberman all teach that the placentally derived adherent stromal cells to be administered were cultured in a 3D culture apparatus which comprises a bioreactor (Or, Abst., ¶2; Gaberman, p. 2, right col., ¶1; Aberman, [0350]).  
Aberman teaches that their process for producing the ASCs comprises culturing the adherent stromal cells in 2D cultures, i.e. said ASC have been incubated in a 2D adherent-cell culture apparatus, then seeding the cells onto 3D carriers, i.e. microcarriers, in a 3D bioreactor [0350], wherein the carriers can be a non-woven fabric of polyester [0349], i.e. a synthetic adherent material which is a fibrous matrix comprising polyester.  After sufficient growth of the 3D cultures, the ASCs are harvested from the 3D bioreactor by removal from the 3D culture apparatus.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Or in view of Gaberman and Aberman with a reasonable expectation of success wherein the ASCs are produced by incubation in a 2D adherent-cell culture apparatus, then seeded onto 3D microcarriers comprising fibrous polyester in a 3D bioreactor, then harvested from the 3D bioreactor by removal from the 3D culture apparatus because prima facie obvious.
Regarding claims 45-46, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Or in view of Gaberman and Aberman wherein the adherent stromal cells express a marker selected from the group consisting of CD73, CD90, CD29 and CD105 and do not express a marker selected from the group consisting of CD3, CD4, CD80, CD11b, CD14, CD19, and CD34 because Gaberman teaches that the placental ASCs express CD90, CD105, CD73 and CD29 and do not express CD45, CD19, CD14 or CD31 (p. 4, “PLX-RAD Cells: Phenotypic Markers and Specific Secretion Profile”, ¶1) and Aberman teaches that the placental ASCs can express CD73, CD90, CD29 and CD105 and not express CD80, CD11b, CD14, CD19  or CD34 [0205]; therefore, claims 45-46 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-5, 26-33 and 43-53 under 35 U.S.C. § 103 over Or in view of Gaberman and Aberman in the last Office action, Applicant argues (pp. 8-10) that Or does not disclose administering 150 million to 400 million cells to the adult subject and admits that the Office does not contend otherwise (Remarks, 10/27/2020, p. 6-7).  This is correct, Or teaches administering 600 million cells (150% of the upper limit) to treat adult patients with incomplete engraftment of a hematopoietic stem cell transplant (HCT), but the rejection is not an anticipation rejection over Or but an obviousness rejection over Or in view of Gaberman and Aberman.

The claims are rejected over the disclosure of Or in view of the teachings of Gaberman and Aberman.  Or teaches a method of treating incomplete engraftment of an HSC transplant in an adult human subject by administering ASCs derived from a placenta which have been incubated in a 3D culture apparatus which is a bioreactor without an additional HSC transplant and at least 3 months after the HSC transplant was administered.  Or differs from claim 1 ONLY in the proportion of fetal cells in the placental ASC composition and in the amount of placental ASCs administered (Or administers 150% of the upper limit of cells).  Gaberman and Aberman are relied on, inter alia, for disclosing that fetally-derived placental ASCs are much better at enhancing hematopoietic reconstitution that maternally-derived placental ASCs.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
not surprising but follow the teachings of the prior art.
It would appear that the claimed method is but an optimization of the method of Or wherein increased amounts of fetal cells in the placental ASC composition allows for a lower concentration of ASCs (i.e. about 67% of Or’s recited dose as the upper end of the range of cells) to be effective for the treatment of incomplete engraftment of an HSC transplant.  The rejection set forth above shows that both Gaberman and Aberman disclose compositions with a greater percentage of fetal placental ASCs which enhance hematopoietic reconstitution by about 1/3 to 1/2 depending on the endpoint assayed.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the more effective fetal placental ASCs taught by Gaberman and Aberman into the method of Or and would have found it obvious to administer about 1/3 less cells because of their enhanced effectiveness at hematopoietic reconstitution.

Applicant further states that “...one of ordinary skill in the art would not have been motivated to administer the claimed ASCs comprising at least 90% fetal cells at such a late time point in view of the specific teaching of Gaberman that fetal cells lose efficacy when administered just a few days after the transplant.” (pp. 9-10, spanning ¶).  Again, Gaberman does not teach ANY change in the potency of the cells and Gaberman does not teach a transplant.
Applicant does not appear to dispute that a) placental ASC compositions comprising a high proportion of fetal cells are superior at enhancing hematopoietic reconstitution as compared to placental ASC compositions without a high proportion of fetal cells, or b) that Gaberman demonstrates that placental ASC compositions comprising a high proportion of fetal cells are superior at enhancing hematopoietic reconstitution as compared to placental ASC compositions without a high proportion of fetal cells.  Hence, it appears that Applicant does not dispute the basis for the rejections under 35 U.S.C. over Or in view of Gaberman and Aberman.  Rather than addressing the basis for the rejection, Applicant instead argues that Gaberman’s disclosure that 
Firstly, Gaberman is clearly drawn to restoring hematopoietic system function in subjects with a damaged hematopoietic system.  Gaberman teaches that the critical life threatening complication of high dose radiation exposure is the acute hematopoietic syndrome with non-reversible destruction of the regenerative potential of the hematopoietic system (p. 2, ¶1), i.e. Gaberman is drawn to restoring hematopoietic system function in subjects with a damaged hematopoietic system; hence, Gaberman’s teachings regarding the greater efficacy of fetal placental ASCs over maternal placental ASCs for enhancing hematopoietic reconstitution are appropriately applied to Or’s method of restoring hematopoietic system function in subjects with a damaged hematopoietic system (i.e. due to incomplete HCT engraftment).  
Secondly, Gaberman not only shows that the subjects treated with PLX-RAD cells had a much greater survival (98%) as compared to subjects administered the previously published PLX composition (67%) or vehicle control only (27%), but also shows that the subjects administered PLX-RAD cells exhibited much greater recovery of their hematopoietic system as compared to subjects receiving the previously published PLX composition or vehicle control only.  Gaberman teaches that subjects treated with PLX-RAD cells had significantly higher recovery of red blood cells (RBCs; PLX-RAD cells enhance the recovery of RBCs by about 50% greater than the previously published PLX composition; Fig. 2D), white blood cells (WBCs; PLX-RAD cells enhance the st full ¶).  Gaberman teaches that the PLX-RAD cells (novel placental stromal cell composition disclosed by Gaberman with a higher fetal content than previously published PLX composition) rapidly elevated bone marrow cellularity (PLX-RAD cells enhance the recovery of nucleated bone marrow cells 2-fold greater than the previously published PLX composition; Fig. 2D) and the 3 peripheral blood cell lineages (p. 10, ¶1-3; Fig. 4), concluding that the combination of enhanced proliferation rate of the nucleated bone marrow cells (Fig. 7A) and the elevated fraction of the progenitors in this population (Fig. 7B) allows the expedited release of much higher number of functional blood cell lineages (Fig. 4) to the circulation in the subjects treated with PLX-RAD than that seen with the administration of the previously published PLX composition or vehicle alone, i.e. subjects administered PLX-RAD cells had a much greater hematopoietic reconstitution of the functional blood lineages (p. 11, ¶1; Fig. 2D).  Thus, Gaberman demonstrates that the PLX-RAD cells with a high proportion of fetal cells are much better at restoring the hematopoietic system than previously disclosed PLX cell compositions.

In summary, Applicant does not contest that Or teaches an effective method of treating incomplete engraftment of an HSC transplant, nor contest that fetal placental ASCs are more effective at enhancing hematopoietic reconstitution, nor contest that Gaberman teaches that the fetal placental ASCs are more effective at enhancing hematopoietic reconstitution.  Instead, Applicant argues that Gaberman teaches away from the claimed method because Gaberman recognizes the fact that for pancytopenia following irradiation to be PREVENTED, placental ASCs must be administered before the pancytopenia occurs.  This argument is unpersuasive because Or’s method is not drawn to PREVENTING pancytopenia nor are the subjects in Or’s method irradiated.  Hence, it is unpersuasive that Gaberman teaches away from the method made obvious by Or in view of Gaberman and Aberman and the rejection is maintained with modification to address the amended claims.

Applicant additionally argues that the claimed method produces surprising results (pp. 10-11).  Applicant alleges that the surprising result is the low dosage of cells (1.5 x 8 to 4 x 108 cells) required to treat incomplete hematopoietic engraftment in the claimed method.  It is noted that the prior art demonstrates treating incomplete hematopoietic recovery with the claimed method save that 6 x 108 cells (150% of upper limit) are administered.  Applicant refers to Exhibit 1 (Lazarus et al., Safety and Demonstrated Efficacy of Placenta-Derived Cell Therapy PLX-R18 in Subjects with Incomplete Hematopoietic Recovery Following Hematopoietic Cell Transplantation: A Phase I International Multi-Center Study, 2020, Blood, Vol. 136, Suppl. 1, pp. 24-25) wherein patients were enrolled in a low-dose cohort of 1 x 106 PLX-R18 cells/kgbody weight, an intermediate dose cohort of 2 x 106 PLX-R18 cells/kgbody weight or a high dose cohort of 4 x 106 PLX-R18 cells/kgbody weight wherein the specified dose of cells were administered to the patients TWICE (¶2).  Applicant gives the body weights of the subjects in Lazarus, 2020 in Table 1 of the Remarks (p. 6).  
NOTE: The listed “Amount of Cells Administered” in Table 1 are incorrectly only half of what was actually administered to the subjects as evidenced by consulting with the original publication that has been called Exhibit 1 (Lazarus et al., Safety and Demonstrated Efficacy of Placenta-Derived Cell Therapy PLX-R18 in Subjects with Incomplete Hematopoietic Recovery Following Hematopoietic Cell Transplantation: A Phase I International Multi-Center Study, 2020, Blood, Vol. 136, Suppl. 1, pp. 24-25).  The paper states “Subjects were enrolled into 3 dose-escalating cohorts: low-dose at 1M cells/kg (n=3), intermediate-dose at 2M cells/kg (n=6), and high-dose at 4M cells/kg (n=10). The specified dose of PLX-R18 cells was injected IM in multiple locations and given twice, 1 week apart.” (Methods, emphasis added); hence, the study in Exhibit 1 administered the specified dose (noted in Table 1 as “Dose (M cells/kg)”) TWICE while Table 1 only lists twice the specified dose which was actually administered in the paper.
Hence, the low-dose cohort subjects received 166 million, 189 million or 226 million placental ASCs (i.e. 1.7 x 108 – 2.3 x 108 PLX-R18 cells), the intermediate dose cohort subjects received 227 million, 258 million, 260 million, 315 million, 346 million, 356 million and 360 million placental ASCs (i.e. 2.3 x 108 – 3.6 x 108 PLX-R18 cells) and the high dose cohort subjects received 376 million, 494 million, 500 million, 590 million, 673 million, 679 million, 718 million, 735 million, 862 million, 896 million, 1026 million and 1161 million placental ASCs (i.e. 3.8 x 108 – 1.2 x 109 PLX-R18 cells).
All of the cohorts showed improved hematopoietic parameters including hemoglobin concentration, neutrophil counts and platelet counts (Lazarus, 2020, Figures and Table).  However, the patients receiving the high dose (3.8 x 108 – 1.2 x 109 PLX-R18 cells) showed statistically significantly greater hemoglobin concentration and statistically significantly greater numbers of neutrophils and platelets which persisted at least through the 9 month follow-up point (i.e. at 270 days in the Figures).  It is of note that the Abstract (Lazarus, 2020) states that the cohort of 4 x 106 PLX-R18 cells/kgbody weight (i.e. patients administered the high dose - 3.8 x 108 – 1.2 x 109 PLX-R18 cells) showed the greatest improvement and had received the predicted optimal dose (¶5).  The Abstract (Lazarus, 2020) further states that “An overall improvement was observed in most patients, and among the high-dose cohort clinically impressive improvements in Hb, ANC and PLT were observed.” (¶6, emphasis added) and states that a large phase II trial with the optimal dose (i.e. the high dose - 3.8 x 108 – 1.2 x 109 PLX-R18 cells) is being considered.
8 – 1.2 x 109 PLX-R18 cells) overlaps with the amount of cells administered in Or and, but for one subject, is greater than the amount of cells claimed in independent claim 1 (highest dose is 4 x 108 cells).  Whereas the lowest dose (1.7 x 108 PLX-R18 cells), corresponding with the lowest dose of cells recited in independent claim 1 (lowest dose is 1.5 x 108 cells) was significantly worse than the optimal dose (3.8 x 108 – 1.2 x 109 PLX-R18 cells) for all parameters investigated in Lazarus, 2020 (Exhibit 1).
Applicant asserts that the claimed cell dosages are surprising results because they are unexpectedly low.
To overcome an obviousness rejection by secondary consideration of allegations of unexpected results, several issues are analyzed as set forth in MPEP 716:
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.  As set forth in the rejection above, Or teaches successful treatment of adult patients with incomplete engraftment of a hematopoietic stem cell transplant by intramuscular administration of 6 x 108 placental ASCs split into two injections.  Gaberman demonstrates that placental ASC compositions comprising a higher percentage of fetal (as opposed to maternal) cells, called PLX-RAD cells, were much better at reconstituting the hematopoietic system in subjects with damaged hematopoietic systems than the prior art compositions called PLX cells which mainly comprised maternal placental cells.  Hence, being able to reconstitute the hematopoietic system in subjects with damaged hematopoietic systems with a lower dosage of cells when the cells comprise a high proportion of fetal ASCs than the dosage of cells prima facie obvious and not unexpected.
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  There is no disclosure of the unexpected result in the original disclosure and Exhibit 1 is the sole showing of Applicant’s alleged unexpected result.
However, with the claim amendments received 9/13/2021, the claims are commensurate in scope with the alleged unexpected results.
C) To support an allegation of unexpected results, the unexpected result must be compared to the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the closest prior art, i.e. to the methods taught by Edinger and Aberman who both recite compositions comprising 100% fetal placental ASCs; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected.  As set forth in the rejection above, Gaberman demonstrates that placental ASC compositions comprising a higher percentage of fetal (as opposed to maternal) cells, called PLX-RAD cells, were much better at reconstituting the hematopoietic system in subjects with damaged hematopoietic systems than the prior art compositions called PLX cells which mainly comprise maternal placental cells.  Hence, being able to reconstitute the hematopoietic system in subjects with damaged hematopoietic systems with a lower dosage of cells when the cells comprise a high proportion of fetal ASCs than the dosage of cells required when the cells comprise mainly maternal cells is not unexpected.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651